Citation Nr: 0739904	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-42 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for dizziness and 
imbalance, to include as secondary to the service-connected 
bilateral hearing loss disability or tinnitus. 

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Fort Harrison, Montana, Regional Office (RO).  By a rating 
action in June 2004, the RO denied the claim for a TDIU.  The 
veteran perfected a timely appeal to that decision.  
Subsequently, in December 2005, the RO denied a claim for 
service connection for imbalance with dizziness.  The veteran 
perfected a timely appeal to that decision.  

On November 16, 2007, the veteran appeared at the Fort 
Harrison RO and testified at a videoconference hearing before 
the undersigned Veterans Law Judge, sitting in Washington, 
DC.  A transcript of the hearing is of record.  At the 
hearing, the veteran submitted additional evidence for which 
he has provided written waiver of RO review under 38 C.F.R. 
§ 20.1304 (2007).  


FINDINGS OF FACT

1.  Competent evidence has not been presented showing 
dizziness with imbalance due to service or service-connected 
disability.  Increase in disability is not attributable to 
service-connected disease or injury.  

2.  The veteran is currently service-connected for: bilateral 
sensorineural hearing loss, evaluated as 90 percent 
disabling; and tinnitus, evaluated as 10 percent disabling.  
His combined disability evaluation is 90 percent.  

3.  The veteran's service-connected disabilities, when 
evaluated in association with his education and occupational 
experience, have rendered him unable to obtain and retain 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Dizziness with imbalance was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2007).  

2.  The criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.19 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

In this case, VA satisfied its duty to notify by means of 
letters dated in October 2003, August 2005, and October 2005 
from the RO to the veteran which were issued prior to the RO 
decisions in June 2004 and December 2005.  An additional 
letter was issued in May 2007.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
October 2004 SOC, November 2004 SOC, October 2006 SOC, April 
2007 SSOC, and September 2007 SSOCs provided the veteran with 
an additional 60 days to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  Efforts were made by the RO to 
obtain the veteran's service medical records and 
certification of their unavailability was received from the 
National Personnel Records Center.  The Board points out that 
the RO has requested that the veteran furnish any service 
medical records in his possession or any other documentation 
that he had a disability manifested by imbalance and 
dizziness during service, but he has not provided any such 
records.  Accordingly, another attempt to procure the service 
medical records or other relevant evidence is not necessary.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Boards no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  To whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
effective date, as the preponderance of the evidence is 
against the claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for dizziness with 
imbalance and entitlement to a TDIU, given that there has 
been afforded a personal hearing before the Board, given that 
he has been provided all the criteria necessary for 
establishing service connection and a TDIU, and considering 
that the veteran is represented by a highly qualified 
veterans service organization, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The record indicates that the veteran served on active duty 
from May 1952 to May 1956.  Regardless of multiple search 
requests, the RO has not been able to locate any service 
medical records for the veteran, and the records are presumed 
to have been destroyed in the fire at the NPRC in 1973. If 
service medical records are presumed destroyed, the Board has 
a heightened obligation to explain its findings and 
conclusions and consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Medical evidence of record for the period from February 1996 
through July 2003, VA as well as private treatment reports, 
reflect ongoing treatment for bilateral hearing loss and 
tinnitus.  The veteran was seen at a VA clinic on December 
13, 2002; at that time, he indicated that his balance was 
messed up now.  The veteran stated that he had never had this 
before.  The veteran reported feeling dizzy; he stated that 
leg numbness caused balance problems.  The assessment was 
balance problem.  The examiner noted that leg numbness caused 
balance problem.  Following a VA examination in May 2004, the 
veteran was diagnosed with bilateral hearing loss, which the 
examiner opined originated in service.  The examiner also 
indicated that it was as likely as not that tinnitus was also 
related to loud noise exposure in service.  

The veteran's claim for service connection for dizziness with 
imbalance was received in June 2004.  Submitted in support of 
his claim were VA progress notes, dated from January 2004 
through October 2004.  

A VA progress note, dated in July 2005, indicated that the 
veteran complained of loss of balance which persists and 
worsens.  

Of record is a lay statement from N. R., dated in August 
2005, who reported serving in the squadron as the veteran in 
the summer of 1953.  N. R. recalled meeting the veteran in 
the spring of 1955, at which time he told him that he had 
fallen in the shower room and injured his collar bone and 
head.  

The veteran underwent an Audiological evaluation in February 
2006.  The examiner noted that the veteran's hearing loss has 
demonstrated a progression since tested in 2004; he stated 
that it is likely that the veteran may encounter difficulty 
with hearing in adverse listening conditions where noise, 
competing messages or distance is a factor even with 
amplification.  The examiner further stated that it is likely 
that the veteran would not be able to function/work in noise 
environments, where competing messages or distance is 
involved.  He noted that the veteran would need to work in a 
quiet environment with one-on-one involvement or with use of 
an interpreter.  The examiner concluded that, due to the 
veteran's poor speech recognition, hearing loss and age, he 
would have a harder time getting gainful employment.  During 
an outpatient visit on March 29, 2006, the veteran reported 
that his loss of balance was related to his tinnitus.  The 
veteran reported falling in the shower and striking his head; 
he was "off line" for about 6 weeks than and had a 
fractured clavicle at that time.  The assessment was tinnitus 
with hearing loss, and loss of balance.  

Of record is a statement from the veteran's son P. P., who 
also reports to be a nurse, dated in April 2006.  In that 
statement, P. P. indicated that he began to notice a serious 
decline in his father's hearing in the latter part of the 
1990's; he noted that, at that time, the veteran also began 
experiencing a loss of balance and he complained of dizziness 
as well as ringing in his ears.  Mr. P. indicated that, as 
the veteran's son and a nurse, he has seen his condition 
worsen significantly over the last two years.  

A lay statement was also submitted by the veteran's daughter 
in law, dated in April 2006, testifying to the fact that she 
has observed a decline in his hearing and balance over the 
last several months.  

The veteran underwent an otolaryngology consultation in March 
2007, at which time it was reported that the veteran had a 
long history of progressive hearing loss to the point where 
it is almost total in the left ear.  It was noted that the 
veteran wore binaural hearing aids but speech discrimination 
seemed to be a problem.  During an earlier clinical visit on 
March 8, 2007, it was noted that the veteran had a loss of 
balance that he indicates is related to his back.  Of record 
is the result of an MRI of the brain, performed in April 
2007.  

The veteran was afforded a VA examination in May 2007.  It 
was noted that the veteran has had some dizzy spells which he 
feels might be related to the ear problem which are triggered 
by standing up or walking but no vegetative sings which would 
tend to go away from this being related to ear problems.  The 
examiner indicated that this is more likely postural vertigo 
and the symptoms of the dizzy spells have been present for 
the last 3 to 4 years.  The examiner stated that the veteran 
has a severe progressive hearing loss which began during his 
military career in the 1950's and probably more likely than 
not started as a result of aircraft engine noise.  The 
examiner noted that this is progressive in nature according 
to the history, and his current hearing test does show a very 
severe problem with the hearing, especially in his speech 
discrimination scores.  The examiner explained that the dizzy 
spells, however, do not appear to be related to the inner ear 
problem.  

A VA audiology examination was conducted on June 5, 2007, at 
which time the veteran stated that his primary difficulty at 
this time was dizziness and imbalance.  The examiner stated 
that veteran reported that he had dizziness and imbalance for 
the past 3 to 4 years; but they were unable to document the 
condition through any objective test available.  The veteran 
indicated that the dizziness was often caused by sudden 
movement; this would suggest that the dizziness is related to 
the vestibular pathology.  The examiner stated that the 
dizziness, if it exists, is most likely not related to his 
military service due to the late onset of the symptoms.  As 
to whether the presence of his service related hearing loss 
may exacerbate his imbalance, the examiner stated that they 
could not resolve that issue without resorting to mere 
speculation because the nature and presence of the imbalance 
and dizziness has not been established through objective test 
procedures.  

Following a review of the veteran's claims folder in August 
2007, an ENT specialist concluded that the veteran's balance 
problems did not begin until 3 to 4 years ago; therefore, he 
stated that it is unlikely that the balance problem is 
related to the veteran's time in the military.  

At his personal hearing in November 2007, the veteran 
testified that he only has a high school education without 
any special training.  The veteran indicated that he 
previously worked as a radio announcer; most recently, he 
worked as a security guard for 15 years.  The veteran stated 
that while he had hearing problems while he was working, it 
has gotten progressively worse over the last couple of years.  
The veteran maintained that, while he does have physical 
problems, he would be able to work if it were not for his 
severe hearing impairment.  


III.  Legal Analysis-Service connection.

The veteran alleges that he has a problem with imbalance and 
dizziness which developed as a result of a fall in service.  
He also argues that his imbalance and dizziness is caused by 
his service-connected hearing loss and tinnitus.  

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (when aggravation of 
a nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Regarding the claim for dizziness, the Board notes that the 
Court has held that a symptom without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability due to a disease or injury.  
The Federal Circuit has noted that basic entitlement to 
disability compensation derives from two statutes, both found 
in title 38, sections 1110 and 1131--the former relating to 
wartime disability compensation and the latter relating to 
peacetime disability compensation.  Both statutes provide for 
compensation, beginning with the following words: "For 
disability resulting from personal injury suffered or disease 
contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 
1131 (1994).  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
As there is no evidence of an underlying disease or injury to 
account for dizziness, service connection is not warranted.  
See Sanchez-Benitez supra.  In June 2007, a VA examiner 
stated that while the veteran reported that he had dizziness 
and imbalance for the past 3 to 4 years, they were unable to 
document the condition through any objective test available.  

Additionally, service connection is not warranted for 
imbalance.  Competent evidence linking imbalance to service 
has not been presented, nor has competent evidence been 
presented suggesting that imbalance is due to service-
connected disease or injury.  This includes any increase in 
disability (aggravation).  Allen.  Significantly, the May 
2007 VA examiner opined that the veteran's dizzy spells do 
not appear to be related to the inner ear problem.  Moreover, 
in June 2007, a VA audiologist stated that, as to whether the 
presence of his service related hearing loss may exacerbate 
his imbalance, that they could not resolve that issue without 
resorting to mere speculation because the nature and presence 
of the imbalance and dizziness has not been established 
through objective test procedures.  Again, following a review 
of the veteran's claims folder in August 2007, an ENT 
specialist concluded that the veteran's balance problems did 
not begin until 3 to 4 years ago; therefore, he stated that 
it is unlikely that the balance problem is related to the 
veteran's time in the military.  

In light of the above cited opinions, the Board finds that 
the preponderance of the evidence is against finding that the 
claimed imbalance with dizziness is related to service or a 
service-connected disease or injury.  In essence, the Board 
believes the most probative evidence to be the report of the 
VA examiners who found that the veteran's complaints of 
imbalance with dizziness were not related to his period of 
service or a service-connected disorder.  

The Board recognizes the veteran's earnest belief that his 
problems with imbalance with dizziness are related to his 
service or his bilateral hearing loss and tinnitus.  However, 
the veteran is not competent to provide a medical opinion as 
to the cause of his current imbalance with dizziness.  
Bostain v. West, 11 Vet. App. 12, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also, Routen v. 
Brown, 10 Vet. App. 183, 196 (19997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.").  Additionally, the Board has accorded little 
value to the statement of the veteran's son, who claims to be 
a nurse, indicating that his father has experienced a loss of 
balance and dizziness since the late 1990's.  The statement 
failed to offer an opinion with respect to the etiology of 
the loss of balance and dizziness.  Where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran's son possesses the specialized 
medical training and expertise necessary to render an opinion 
concerning the cause of any imbalance with dizziness, his 
statement is of less probative value in this regard.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).  

In regards to the statement from N. R., who served in the 
same squadron with the veteran, the document establishes a 
slip and fall.  However, it does not establish that the fall 
was due to dizziness or imbalance, or that any current 
impairment is related to the reported inservice event.  

In the absence of proof, that is, competent evidence, that 
the veteran's imbalance with dizziness derives from an in-
service injury or disease or evidence that imbalance with 
dizziness is proximately due to or the result of a service-
connected disability, the preponderance of the evidence is 
against the claim that imbalance with dizziness is related to 
service or to a service-connected disease or injury.  38 
U.S.C.A. § 5107(b).  

Accordingly, in weighing the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
service connection for imbalance with dizziness.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


IV.  Legal Analysis-TDIU.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

The record indicates that the veteran is currently service-
connected for: bilateral sensorineural hearing loss, 
evaluated as 90 percent disabling; and tinnitus, evaluated as 
10 percent disabling.  His combined disability evaluation is 
90 percent.  Therefore, the schedular requirements for the 
assignment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.  

In this regard, the Board notes that there is evidence 
supporting the claim as to whether the veteran is considered 
unemployable as a result of his service-connected disorders.  
Following a VA examination in February 2006, it was stated 
that it is likely that the veteran may encounter difficulty 
with hearing in adverse listening conditions where noise, 
competing messages or distance is a factor even with 
amplification.  The examiner further stated that it is likely 
that the veteran would not be able to function/work in noise 
environments, where competing messages or distance is 
involved.  He noted that the veteran would need to work in a 
quiet environment with one-on-one involvement or with use of 
an interpreter.  The examiner concluded that, due to the 
veteran's poor speech recognition, hearing loss and age, he 
would have a harder time getting gainful employment.  

In light of the evidentiary record, and after resolving all 
doubt in the veteran's favor, the Board is satisfied that his 
service-connected disabilities render him unable to obtain or 
maintain substantially gainful employment.  As such, the 
criteria for entitlement to TDIU have been met.  Therefore, 
with application of the provisions of 38 C.F.R. § 4.16(a), 
the Board finds that the evidentiary record supports a grant 
of entitlement to a TDIU.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for imbalance with dizziness is denied.  

A total rating for compensation on the basis of individual 
unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


